 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
 8                                           AT TACOMA

 9     STEVEN DARBY MCDONALD,
                                                         No. 3:17-CV-05013-RBL-DWC
10                                     Plaintiff,
                 v.                                      ORDER ADOPTING REPORT AND
11                                                       RECOMMENDATION
12     KENNETH B LAUREN, et al.,
                              Defendants.
13

14

15
               THIS MATTER is before the Court the Report and Recommendation of Magistrate Judge
16
     David W. Christel [Dkt. #223], Plaintiff McDonald’s Objections [Dkt. #226], and the underlying
17
     record.
18
               (1)    The Report and Recommendation is ADOPTED.
19

20             (2)    McDonald’s Request for Preliminary Injunction [Dkt. # 99] is DENIED without

21                    prejudice.
22             (3)    McDonald’s Motion to Modify Magistrate’s Order [Dkt. # 215] is DENIED.
23
               (4)    As McDonald has been granted in forma pauperis, in forma pauperis may
24                    continue on appeal. See Rule of Appellate Procedure 24(a)(3).

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
 1          The Clerk shall send copies of this Order to McDonald’s last known address and to

 2   Magistrate Judge Christel.
 3          IT IS SO ORDERED.
 4
            DATED this 1st day of April, 2019.
 5

 6

 7
                                                       A
                                                       Ronald B. Leighton
 8                                                     United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 2
